IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00316-CV

                         IN THE MATTER OF M.T.F.-S.



                          From the County Court at Law
                             Coryell County, Texas
                             Trial Court No. 18-2333


                          MEMORANDUM OPINION

      The trial court, sitting as a juvenile court, signed an order waiving jurisdiction over

this case and transferring Appellant M.T.F.-S., a seventeen-year-old juvenile, to district

court. See TEX. FAM. CODE ANN. § 54.02 (West 2014). Appellant subsequently filed a notice

of appeal. See id. § 56.01(c) (West Supp. 2018). We eventually abated the appeal because

Appellant had not responded to any of our correspondence. The abatement order stated:

      [T]he Court abates this cause to the trial court for a hearing to determine:
      (1) why the Court has received no response from Appellant; (2) whether
      Appellant still desires to proceed with this appeal; (3) whether Appellant’s
      attorney has abandoned the appeal; and (4) whether the appointment of an
      attorney to represent Appellant in this appeal is necessary.

      The trial court held a hearing, and we have received a supplemental reporter’s

record from the hearing. At the hearing, Appellant’s right to appeal was validly waived
under section 51.09 of the Texas Family Code. See id. § 51.09 (West 2014). The waiver

was made by Appellant and her attorney; Appellant and her attorney were informed of

and understood the right and the possible consequences of waiving it; the waiver was

voluntary, and the waiver was made in court proceedings that were recorded. See id.

        No written motion to dismiss has been filed in this appeal. See TEX. R. APP. P. 42.1.

However, we believe that good cause exists to implement Rule 2 to suspend the operation

of Rule 42.1 in this case. See id. R. 2. Accordingly, this appeal is dismissed. See In re

B.K.M., No. 01-02-00827-CV, 2003 WL 360935, at *1 (Tex. App.—Houston [1st Dist.] Feb.

13, 2003, no pet.) (mem. op.) (dismissing juvenile’s appeal following hearing in juvenile

court where juvenile validly waived right to appeal under section 51.09).




                                                        REX D. DAVIS
                                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Senior Justice Scoggins1
Appeal dismissed
Opinion delivered and filed February 13, 2019
[CV06]




1The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).
In the Matter of M.T.F.-S.                                                                        Page 2